Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated June 13, 2022 is acknowledged.

After Final Consideration Pilot Program 2.0
Applicant’s request for consideration under the AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0 (AFCP 2.0) is acknowledged but is denied the amendment of claims 19 and 26 to correct an obvious grammatical error does qualify for entry into the program.  There is no change in claim scope and no further consideration is required to determine that the claims are not patentable for reasons of record.  Therefore, the response is being reviewed under pre-pilot practice and will be entered for purposes of Appeal.  See MPEP § 714.12 and 714.13.  

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
	With regard to the rejections under 35 USC 112(a), Applicant’s citation to paragraph [0045]-[0047] and [0086] are acknowledged but not found persuasive because there is no disclosure in these passages of the patient populations newly claimed.  Applicant’s citation to case law for the apparent proposition that Applicant need not disclose that which is claimed is not found persuasive.  
	With regard to the rejections under 35 USC 112(d), Applicant’s bald assertion that the claims are further limiting is acknowledged but not found persuasive.
	With regard to the rejections under 35 USC 103, Applicant’s citation to the specification for alleged “surprising” results remains unpersuasive because the content of the specification has already been considered as part of the Graham analysis.  Applicant’s contention that the applied art does not disclose Applicant’s claimed results remains unpersuasive because as clearly set forth in the rejections of record the applied art renders obvious the administration of compositions as instantly claimed to patient populations as instantly claimed.  In this regard, Leclerc expressly teaches administration of to elderly individuals with frailty syndrome, which is generally associated with sarcopenia.  See Leclerc, paragraphs [0001]-[0003]. 
	With regard to Applicant’s allegation that muscle mass and muscle quality are scientifically and/or clinically different and Applicant’s submission of an abstract designated as exhibit 1, Applicant is again advised that the applied art renders obvious the administration of compositions as instantly claimed to patient populations as instantly claimed and as such any results of said administration are necessarily present.  See at least page 13 of the Final Rejection mailed April 13, 2022.  Applicant’s rehashed allegations that the rejection is completely contrary to well established case law remains unpersuasive.  See at least page 13 of the Final Rejection mailed April 13, 2022.  
	With regard to Applicant’s rehashed allegations that the secondary references do not remedy the failure of the primary reference to expressly disclose Applicant’s results, Applicant’s allegations remain unpersuasive for reasons of record.  Further, these references are not relied upon to provide a reason to achieve Applicant’s results because Applicant’s results are nothing more than the recognition of a latent or inherent result to the administration of the compositions as claimed to the patient populations as claimed.  See at least page 8 of the Final Rejection mailed April 13, 2022.  
	Therefore, the rejections of record are properly maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633